THE THIRTEENTH COURT OF APPEALS

                                    13-19-00374-CV


JNM Express, LLC, ANCA Transport, Inc., Omega Freight Logistics, LLC, Jorge Marin,
                               and Silva Marin
                                       v.
                      Lauro Lozano Jr. and Irene Lozano


                                   On Appeal from the
                      93rd District Court of Hidalgo County, Texas
                          Trial Court Cause No. C-0571-17-B


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

and rendered in part. The Court orders the judgment of the trial court AFFIRMED IN PART

and REVERSED and RENDERED IN PART. Each party shall bear their own costs

relating to this appeal. Further, appellants are fully and finally released and discharged

from their obligations under the supersedeas bond.

      We further order this decision certified below for observance.

April 22, 2021